TOWNSEND, District Judge
(orally). The article in question is “rovings” made of cotton. It was assessed for duty under paragraph 264 of the act of 1894, as “manufactures of cotton not specially provided for”; and the importer protested, claiming that it was dutiable under paragraph 250 of said act, as “cotton thread in singles, not advanced beyond a condition of singles, by grouping or twisting two or more single yarns together.” The board of appraisers sustained the classification of the collector, and overruled the protest, and the importer appeals.
This article is not commercially known as “thread.” It is, in fact, a twisted sliver of cotton. If still further twisted, it would become yarn. The testimony of the importer that it is a cotton thread in fact is not denied by any of the witnesses called by the government, and his testimony is supported by the history of the manufacture of thread, by the dictionary definitions, and by the use of the term “thread” by congress in reference to manufactures of cotton cloth. If this article was not intended to be covered by this provision of the statutes for cotton thread, it does not appear that there would be anything on which this provision could operate. The decision of the board of general appraisers is reversed.